Title: From Thomas Jefferson to John Brown Cutting, 10 September 1789
From: Jefferson, Thomas
To: Cutting, John Brown



Dear Sir
Paris Sep. 10. 1789.

Having this moment had occasion to turn to my estimates of the debts of the United states, I find them not among my papers, and recollect I lent them to you, and do not recollect whether you returned them. If you have forgotten to do this, be so good as to send them to me by return of post, at which time I shall probably still be here. If it is I who have mislaid them and not you who have forgotten, I beg your pardon and that you will ascribe it to the anxiety to avoid a repetition of the laborious calculations those papers had cost me. This matter occurs to me when there is scarce time for a messenger to run from hence to the post office before it will be gone, so I must add nothing more than assurances of the esteem & attachmt. of Dear Sir Your most obedt. humble servt,

Th: Jefferson

